         Case 1:21-mj-00216-ZMF Document 16 Filed 06/30/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :       CASE NO. 21-MJ-216
               v.                             :
                                              :
ADAM AVERY HONEYCUTT,                         :
                                              :
                       Defendant.             :

                 CONSENT MOTION TO CONTINUE STATUS HEARING
                  AND EXCLUDE TIME UNDER SPEEDY TRIAL ACT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, with the consent of the defendant, respectfully moves to continue the

status hearing scheduled for July 7, 2021, to September 30, 2021, and to exclude time under the

Speedy Trial Act.

       The defendant is charged via criminal complaint in this District with two counts related to

the January 6, 2021, attack on the U.S. Capitol. Specifically, he is charged with one count of

Knowingly Entering or Remaining in any Restricted Building or Grounds without Authority, in

violation of 18 U.S.C. § 1752(a), and one count of Violent Entry and Disorderly Conduct on

Capitol Grounds in violation of 40 U.S.C. § 5104(e)(2) (“Attack on the Capitol case”).

       On June 1, 2021, the defendant pled guilty in the Middle District of Florida to one count

of knowingly possessing a firearm by an unlawful user of a controlled substance in violation of

18 U.S.C. §§ 922(g)(3) and 924(a)(2) (“Florida case”). The Florida case stemmed from the

execution of a search warrant on his residence in connection with the Attack on the Capitol case.

       The defendant is detained in the Florida case. His sentencing is scheduled for October 13,

2021. He was initially detained in the Attack on the Capitol case, but this Court granted his consent

motion to release him from custody in the Attack on the Capitol case.
          Case 1:21-mj-00216-ZMF Document 16 Filed 06/30/21 Page 2 of 2




       The Speedy Trial Act requires that the government file an information or indictment against

a defendant within 30 days of arrest. 18 U.S.C. § 3161(b). However, the Act excludes any period

of delay when a judge grants a continuance and finds that “the ends of justice served by taking

such action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

§ 3161(h)(7)(A). Here, the exclusion of time through September 30, 2021, best serves the ends of

justice and outweighs the interests of the public and the defendant in a speedy trial and indictment

because the additional time will allow the government to provide pre-indictment discovery to the

defendant and to engage in discussions with the defendant, which might obviate the need for an

indictment and trial in this case.

       WHEREFORE, the parties respectfully request that the Court continue the status hearing

until September 30, 2021, and exclude time through and including September 30, 2021, for

purposes of any computation under the Speedy Trial Act.

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY

                                      By:       /s/ Kondi J. Kleinman
                                              KONDI J. KLEINMAN
                                              California Bar No. 241277
                                              Assistant United States Attorney
                                              Fraud Section
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-6887
                                              Kondi.Kleinman2@usdoj.gov




                                                 2
